Citation Nr: 0203773	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  97-24 830	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for residuals of a 
testicular injury.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the VA RO 
in St. Petersburg, Florida, which denied service connection 
for an acquired psychiatric disorder and for residuals of a 
testicular injury.  The veteran has moved to Pennsylvania, 
and the Philadelphia RO now has jurisdiction of the appeal.  

The Board remanded the case in October 1998, in part, for 
clarification of the veteran's representation, and additional 
development and the case was returned to the Board in March 
2002.  The veteran has revoked a previous power of attorney 
and is now proceeding without designated representative in 
this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was a 
psychosis shown within one year after separation; the 
veteran's current psychiatric disability, to include 
schizomanic disorder, is not shown to be related to any event 
or occurrence during active duty service.  

3. The veteran's service medical and personnel records, are 
silent as to any testicular injury during service.  There is 
no post-service clinical evidence of treatment for a 
testicular injury or disability until 1996.  The disorder is 
not shown to be related to any in-service occurrence or 
event.  



CONCLUSION OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred in service.  Personality disorders are 
not diseases or disabilities within the meaning of the law 
for awarding service connection.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.303 
(2001).  

2.  Residuals of a testicular injury or were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statements of the case 
and other documents issued during the pendency of the appeal, 
the veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were also obtained and 
associated with the claims file.  No change in the outcome 
would be possible with additional development, notice, or 
examination.  As such, the Board will proceed to the merits 
of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

Service incurrence may be presumed for certain chronic 
conditions, including psychotic disorders, when such are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation and, hence, may not be service 
connected.  38 C.F.R. § 3.303(c).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the veteran's service medical records is entirely 
negative for treatment, complaints or diagnosis of any 
psychiatric disorder.  In addition, the service medical 
records are silent as to a history of a testicular injury or 
any abnormalities of the genitourinary region.  The August 
1981 service discharge examination reflected that the 
veteran's psychiatric and genitourinary systems were 
clinically normal.  

A private hospital discharge summary dated from December 1981 
to February 1982 reflects that the veteran was admitted with 
a chief complaint that he could not abstain from drinking.  A 
history of withdrawal symptoms, shakes and blackouts was 
noted.  It was noted that the veteran was oriented, coherent, 
and relevant.  It was reported that "[t]here were overt 
symptoms of psychosis."  It is noted, however, that there is 
an abnormally large amount of space between "were" and 
"overt" on the copies of this document in the claims file.  
This suggests a word may be missing.  Nevertheless, there is 
no additional mention of psychotic symptoms or treatment 
therefore in the report of this treatment.  The final 
diagnostic assessments included alcohol dependency, 
antisocial personality, and severe stress.  It was noted that 
his prognosis was unfavorable after being discharged due to 
involvement in physical altercation with another resident.  

VA medical records dated August 1996 to September 1996 
reflect that the veteran was seen with diagnostic assessments 
of left hydrocele, left epididymitis and left varicocele.  He 
complained of enlargement, swelling and pain in the left 
testicle.  He gave a history of having swelling in the left 
testicle since separation from service.

In a September 1996 medical statement provided in conjunction 
with the veteran's claim for state disability benefits, Don 
DelBeato, Ph.D. noted diagnostic impressions including 
schizomanic disorder; cannabis dependence, ongoing; alcohol 
dependence, in remission, and mixed personality disorder with 
borderline and antisocial features.  The Global Assessment of 
Functioning (GAF) score was 50.  Dr. DelBeato noted that the 
veteran's prognosis for rehabilitation was poor.  He 
indicated that the veteran appeared to have a significant 
mental and personality disorder which required psychiatric 
treatment and medication.  

In September 1996, lay statements from various relatives were 
submitted in connection with the veteran's claims for service 
connection.  The statements essentially related that the 
veteran had a history of testicular injury with complaints of 
testicular pain, and swelling.  It was also noted that the 
veteran suffered from alcoholism, substance abuse problems 
and mental illness. The statements noted that the veteran's 
history of psychiatric symptoms included insomnia, paranoia, 
aggression, irritability and depression.  Several statements 
related that the veteran was unable to maintain substantially 
gainful employment due to such symptoms.  

In a November 1996 statement, Dr. DelBeato related that based 
on the September 1996 evaluation, it was his opinion that the 
veteran had been suffering from schizomanic disorder for many 
years and likely in his early adulthood.  He opined that it 
could be reasonably presumed that the veteran suffered from 
such a disorder on December 31, 1995 and that such was 
disabling at that time.  

A December 1996 private pathology report reflects a final 
diagnosis of left hydrocele with vascular congestion.  A left 
testes biopsy showed appendix testes with dystrophic 
calcification and mild chronic inflammation.  

Private treatment records dated from December 1996 to January 
1997 show that the veteran was seen for treatment of a left 
hydrocele.  The veteran complained of severe pain on the left 
side.  A moderate sized hydrocele was noted on the left 
testicle.  A January 1997 record notes that the veteran 
underwent a left hydrocelectomy.  Later records note that he 
experienced continued pain and swelling and requested an 
orchiectomy.  

A February 1997 private pathology report shows acute and 
chronic epididymitis with focal areas of ductular rupture and 
granulomatous response; testicular parenchyma and 
normospermia.  The left testicle was negative for malignancy.  

A May 1997 private hospital report notes that the veteran was 
admitted after taking an overdose of several medications and 
stating that he wanted to commit suicide.  The diagnostic 
impressions included schizoaffective disorder, bipolar type; 
bipolar affective disorder, mixed, by history; intermittent 
explosive disorder, and personality disorder, not otherwise 
specified, including borderline and anti-social and 
histrionic features.  Additional diagnoses included major 
depression, recurrent, severe and generalized anxiety 
disorder.  A history of hydrocele and variceal of the left 
testicle was noted.  A past medical history of status post 
head injury after an overdose with coma for three days and 
history of motor vehicle accident in 1981 was also noted.  
Physical examination noted a chief complaint of suicidal 
ideation.  Diagnostic assessments included major depression, 
suicidal ideation, hyperlipidemia and abnormal liver function 
tests.  

A July 1997 private psychiatric evaluation noted chief 
complaints of mood swings, concentration, irritability, 
hearing voices, despair.  Diagnostic impressions included 
severe bipolar depression and history of polysubstance abuse.  

Correspondence written to the veteran and dated in December 
1997 from the office of the Chief of Naval Operations Privacy 
Act and Freedom of Information Act Policy Branch is contained 
in the claims file.  The letter reflects that pursuant to the 
veteran's request for records, research yielded no reports 
showing any injury sustained by the veteran during his active 
duty period.  

Social Security Administration (SSA) records dated in July 
1998 reflect that the veteran was awarded disability benefits 
due to his psychiatric disorder.  The SSA decision noted that 
there was no evidence on file to support any medically 
determinable impairment prior to December 31, 1995.  

The veteran has submitted numerous written statements in 
connection with his claim for service connection for 
residuals of testicular injury and an acquired psychiatric 
disorder.  He has maintained that he suffered a testicular 
injury on board the USS Dubuque during active duty in 1981.  
However, none of the available service medical or personnel 
records make reference to a testicular injury suffered at any 
time during service.  As noted above, research conducted by 
the office of the Chief of Naval Operations found no evidence 
of such an incident or injury.  The veteran also maintains in 
a multitude of documents that his psychiatric disorder began 
during active duty.  He claims that the reason for his 
discharge was noted as "permdy" which presumably referred 
to a permanent disability.  The Board notes that no 
disability was noted in service medical or personnel records 
as the reason for the veteran's discharge.  Moreover, service 
records do not contain evidence that a medical or physical 
evaluation board was ever conducted.  In this regard, it is 
noted that his DD Form 214 shows that he received a general 
discharge from the military by reason of "misconduct due to 
frequent involvement of a discreditable nature with 
authorities."  No further information regarding the 
circumstances surrounding the veteran's discharge is 
contained in the available records.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's acquired psychiatric disability was not present 
during service.  The first post-service treatment record 
contained in the file is the 1981-1982 private hospital 
report showing a diagnosis of alcohol dependence and anti-
social personality disorder.  As noted above, the relevant 
regulations specifically provide that a personality disorder 
is not a disability within the meaning of the law providing 
for VA compensation benefits and no competent evidence has 
been provided which would suggest that it became worse or 
resulted in a chronic psychiatric disorder as a result of the 
veteran's military service.  See 38 C.F.R. § 3.303(c) (2001); 
Johnson v. Principi, 3 Vet. App. 448, 450 (1992)  

While it is allegedly reported that there were some "overt 
symptoms of psychosis" during this hospitalization, this 
does not provide a basis for allowance.  As noted, giving the 
spacing on the copies provided, it could have easily have 
said there were "no overt symptoms of psychosis."  
Moreover, even if there were symptoms, they are not shown to 
have resulted in a chronic psychosis, as there is no 
objective showing of a psychosis for several more years.  
Moreover, it is not clear from the record that the reference 
was not to psychosis secondary to alcohol abuse, which would 
could resolve following cessation of the abuse of alcohol.

Later post-service medical records reflect diagnoses 
including schizomanic disorder; cannabis dependence; alcohol 
dependence, in remission; mixed personality disorder with 
borderline and antisocial features.  The Board notes that to 
the extent the veteran claims entitlement to service 
connection for an acquired psychiatric disorder, the claim 
must fail.  First, service medical records are negative for 
complaints, diagnosis, or treatment of a psychiatric 
disorder.  In addition, post service medical evidence is 
negative for a diagnosis of a chronic psychiatric disorder, 
excluding personality disorders until many years after 
service.  None of the medical records on file establish a 
causal relationship between the veteran's psychiatric 
disorder and military service.  As noted elsewhere 
personality disorders are not considered disabilities within 
the law, accordingly, service connection is not in order.  As 
such, the veteran's claim for service connection for an 
acquired psychiatric disorder must be denied.  

Regarding the veteran's claim for service connection for 
residuals of a testicular injury, and based on the evidence 
outlined above, the Board finds that the veteran's current 
testicular disorder was not incurred during active military 
service.  Specifically, the Board notes that the veteran's 
service medical records are negative for treatment, 
complaints or diagnosis of any testicular problems.  He had a 
normal clinical evaluation at separation examination.  The 
first post-service records showing a testicular disorder is 
dated in 1996.  Moreover and despite the veteran's claims to 
the contrary, there is no evidence in the service records of 
an accident which could have caused such a condition. 
Further, and significantly, none of the medical evidence on 
file shows a causal relationship between his current 
testicular disorder and active military service.  

The Board has considered the veteran's vigorous and 
voluminous written statements claiming that service 
connection is warranted for residuals of a claimed testicular 
injury and for an acquired psychiatric disorder.  Additional 
information has been received while the case was at the 
Board.  Although his many statements are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of an acquired psychiatric disorder and no history of a 
testicular injury until many years after service.  He lacks 
the medical expertise to offer an opinion as to the existence 
of the disability, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of causation and continuity of relevant 
symptomatology, service connection is not warranted for an 
acquired psychiatric disability or for residuals of a claimed 
testicular injury.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for residuals of a testicular injury is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

